NUMBER 13-14-00451-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                   IN RE JESUS MENDOZA


                            On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Jesus Mendoza, proceeding pro se, filed a petition for writ of mandamus

in the foregoing cause on August 8, 2014, seeking to compel the trial court to vacate

relator’s final decree of divorce and to grant the relief sought by relator in various

pleadings filed in the underlying proceeding.2



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2 This petition for writ of mandamus is the second original proceeding arising from trial court cause

number F-1591-11-A in the 92nd District Court of Hidalgo County, Texas. See In re Mendoza, No. 13-12-
00253-CV, 2012 WL 1484111 (Tex. App. Apr. 23, 2012, orig. proceeding) (per curiam mem. op.). This trial
court cause number is also currently under appeal in appellate cause number 13-14-00420-CV, Jesus
Mendoza v. Silvia Mendoza.

                                                     1
       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston

[1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must

show himself entitled to the extraordinary relief he seeks.”).

       Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. See generally TEX. R. APP. P. 52. In addition to other requirements, the

relator must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the appendix or

record.” See generally TEX. R. APP. P. 52.3. Fundamentally, the relator must provide the

reviewing court with a complete and adequate record that is sufficient to support the claim

for mandamus relief.     See id. R. 52.3(k) (specifying the required contents for the

appendix); id. R. 52.7(a) (specifying the required contents for the record); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Le, 335 S.W.3d 808,

813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief in accordance with the foregoing principles. See In re Prudential Ins.

Co. of Am., 148 S.W.3d at 135–36. Accordingly, the petition for writ of mandamus is



                                             2
DENIED. See TEX. R. APP. P. 52.8(a). Relator’s pending motion to proceed without

payment of costs is GRANTED. Relator’s pending motion to assign senior visiting judges

to handle this original proceeding is DENIED.


                                                PER CURIAM

Delivered and filed this the
12th day of August, 2014.




                                           3